Citation Nr: 1615157	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to September 22, 2008, for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to a rating in excess of 10 percent for CAD from September 22, 2008, to October 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Because the Veteran has been assigned a 100 percent disability evaluation for CAD since October 8, 2008, the appeal period for his increased rating claim is limited in this case to the interval from the effective date of the award of service connection in September 2008 to October 8, 2008.  


FINDINGS OF FACT

1.  The earliest claim for compensation for CAD was received in October 2008.   

2.  The Veteran was hospitalized for coronary artery bypass graft surgery October 8, 2008, 16 days after receipt of his claim for VA benefits for CAD.  

3.  Resolving all reasonable doubt in the Veteran's favor, from September 22, 2008, the date of service connection, to October 7, 2008, the Veteran's CAD was productive of chronic congestive heart failure, or; dyspnea, fatigue, angina, dizziness, or syncope, with a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 22, 2008, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.157, 3.309, 3.400, 3.816 (2015).

2.  The criteria for a schedular rating of 100 percent for CAD from September 22, 2008, to October 7, 2008, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2008 in conjunction with the Veteran's initial claim for service connection for CAD.  Thereafter, in August 2011 another notice letter was issued pursuant to a settlement agreement reached in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports, and lay statements from the Veteran and his family.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

A.  Effective Date

The Board notes that the effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400(b)(2)(i), (ii).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

Ischemic heart disease/coronary artery disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e), effective August 31, 2010.  Thus, for a Nehmer class member the Board must look at whether, (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations in (2), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

A claim will be considered a claim for compensation for an applicable herbicide disease if the claimant's application (and other supporting statements and submissions) may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

In this case, the record reflects that the Veteran served in the Republic of Vietnam from July 1969 to February 1971 and has a diagnosis of coronary artery disease.  As such, the Board finds that he is a Nehmer class member.  

Next, the record shows that the Veteran separated from military service in November 1970.  In June 1999, the VA received an informal claim for service connection for "cardiomegaly" from the Veteran.  It was accompanied by a letter from the Veteran's physician that likewise revealed the Veteran had "cardiomegaly."  It was added that "Agent Orange" may have contributed to this problem.  This claim was eventually denied in July 2001, and was not appealed.  

The Veteran next submitted a claim for compensation benefits as relating to his heart in October 2008.  Accompanying this informal claim was a September 22, 2008, letter from the Veteran's physician.  The physician wrote the Veteran had "coronary heart disease" and that it was "possible cause by the diabetes."  (The Veteran had been service connected for diabetes effective from 1990.)  This is the date, September 22, 2008, from which service connection for coronary artery disease was established.  

The 1999 claim does not reasonably reflect an intent to file for compensation for ischemic heart disease/coronary artery disease.  The claim was quite specific in identifying the disability at issue, cardiomegaly, which was reinforced by a  physician's letter that also identified that specific disability, cardiomegaly.   As such, the Board does not conclude that this 1999 claim represents a claim for a covered disease (ischemic heart disease/coronary artery disease) received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (August 2010).  

Obviously, thereafter, VA received a claim for compensation for heart disease between May 3, 1989, and August 2010, when a presumption of service connection for the covered disease was established, and this occurred when the Veteran submitted the informal application for benefits, received in October 2008.  Accompanying the claim was a letter from a physician dated September 22, 2008, which revealed the Veteran had coronary heart disease, and it was from this date, service connection was established.  As the effective date rule under these circumstance calls for an assignment of an effective date the later of the date such claim was received by VA, or the date such disability arose, an award of benefits cannot be made in this appeal earlier than the date assigned by the RO.    

	B.  Increased Rating

The Veteran contends that he is entitled to a higher disability rating during the period from September 22, 2008, to October 7, 2008.  As noted in the Introduction, the Veteran has been in receipt of a 100 percent rating for CAD since October 8, 2008, the claim for an earlier effective date has been denied, and the appeal for an increased rating has been limited to the 16 day period noted above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the October 2011 rating decision on appeal, the RO granted a 10 percent rating for CAD, effective September 22, 2008, to October 7, 2008; a 100 percent disability rating was already in effect thereafter.  

The Veteran's CAD is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  This diagnostic code evaluates coronary artery bypass surgery, and provides that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Thereafter, a 10 percent rating is assigned when workload of greater than7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication has been required.  A 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.  The criteria for CAD under Diagnostic Code 7005 are identical to those outlined in the diagnostic code for coronary bypass surgery.

Considering the pertinent evidence of record and in light of the law to afford the Veteran the benefit of the doubt, the Board finds that a 100 percent rating is warranted from September 22, 2008, to October 7, 2008, the date before the Veteran's admission to the hospital for his coronary artery bypass graft surgery.

The record reflects that the Veteran underwent a quadruple coronary bypass surgery 16 days after he was service-connected for CAD.  While there are limited medical records to assess the severity of the Veteran's disability between the date of service-connection and the date he underwent the aforementioned surgery, the Board notes that the surgery was scheduled beforehand, presumably due to the severity of his CAD.  In addition, records dated a few years earlier revealed the Veteran had congestive heart failure, as well as pulmonary hypertension.  Records contemporaneous with the surgery note the presence of angina.  

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000); VAOPGCPREC 12-98.  Accordingly, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014), and DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).

Here, the evidence makes it reasonable to conclude that entitlement to a 100 percent rating for CAD existed on September 22, 2008.  Primarily, the Board finds the fact that the Veteran had known angina, congestive heart failure and pulmonary hypertension prior to the surgery, and that the 4 vessel surgery was scheduled beforehand highly probative with regard to whether during the 16 day interval prior to the surgery, one may conclude the disability was productive of chronic congestive heart failure, or; dyspnea, fatigue, angina, dizziness, or syncope, with a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, the Board resolves any doubt in the Veteran's favor and finds that a 100 percent level of impairment existed during the period from September 22, 2008, to October 7, 2008.  

Regarding all of the foregoing, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has also considered VA's duty to maximize a claimant's benefits, including possible entitlement to special monthly compensation (SMC) in addition to a schedular total disability rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  In this regard, the Board notes that the Veteran has been in receipt of a 100 percent disability rating since August 1974, has received SMC "K" benefits since July 1990, and has received SMC "S" benefits since 1996.  Additionally, the Veteran is already in receipt of a total disability benefit for his CAD.  Thus, no additional action pursuant to Rice is required, nor action pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

For the reasons discussed above, the Board finds that a 100 percent rating for CAD is warranted from September 22, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

The claim for entitlement to an effective date earlier than September 22, 2008, for service-connection for CAD is denied.   

Effective September 22, 2008, and subject to the laws and regulations governing the award of monetary benefits, a100 percent rating for CAD is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


